DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s response filed on 06/15/2021 wherein: claims 1-4, 6-21 are amended, claim 5 is cancelled, and claim 21 is added.
Response to Arguments
Applicant’s arguments, filed 06/15/2021, with respect to the 101 rejection of claims 1-4, 6-21 have been fully considered and are persuasive.  Therefore, this rejection has been withdrawn.
Applicant’s arguments, filed on 06/15/2021, with respect to the rejections of claims 1-4, 6-21 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended independent claims, as shown in the 112 rejection below.
Applicant’s arguments, filed on 06/15/2021, with respect to the rejections of claims 1-4, 6-21 under 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitation specifying that the candidate link is selected based on a determination that the heading difference between the learned road sign and the candidate downstream segment is less than a threshold heading value, which is taught by WATANABE (US-20210033406-A1), as shown in the 103 rejection below.
Claim Objections
Claim 8 is objected to because it recites, “plurality of downstream link” instead of “plurality of downstream links”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite, receiving data associated with the LRS, a map-matched link associated with the LRS from a map database, or a combination thereof. This limitation is interpreted to disclose receiving either data associated with the LRS, or data related to the map-matched link, or data associated with both entities (a combination). However, in a later limitation, the claims recite, processing the data associated with the LRS and the map-matched link. Therefore, it is unclear how data for both the LRS and the map-matched link is processed when either one of those data could be received by the sensor system. 
Claim 1 recites “at least one processor” in the preamble. Then, claims 1, 10, and 19 recite, “determine, via one or more processors”, and “select, via one or more processors”. It is unclear if the one or more processors used to perform the determination and/or selection functions are the same or different processors. Furthermore, with regards to claim 1, it is unclear if the processors used to perform the determination and/or selection functions are the same or different from the at least one processor recited in the preamble. These limitations render the claims’ scopes indefinite.
Claims 2-4, 6-9, 11-18, and 20-21 depend from claims 1, 10, and 19, include all of their limitations, and do not cure their deficiencies. Thus, these claims are rejected under the same rationale.
Claims 4 and 13 recite, “the map-matched location”. There is insufficient antecedent basis for this term in these claims or in the claims from which these claims depend, rendering the claims’ scopes indefinite. 
Claims 6 and 15 recite, “a map-matched link”. It is unclear if this map-matched link is the same as or different from the map-matched link recited in the independent claims, rendering the claims’ scopes indefinite.
Claims 8-9, and 16-17 depend from claims 6 and 15 respectively, include all of their limitations and do not cure their deficiencies. Therefore, they are rejected under the same rationale. 
Claims 8, 17, and 20 recite, select the candidate downstream link based on the heading difference being the smallest. However, claims 1, 10, and 19, from which claims 8, 17, and 20 depend respectively, recite that the candidate downstream link is selected based on comparing the heading difference with a threshold value (heading difference < threshold value). Therefore, the conditions that render the selection of the candidate downstream link are unclear, such that it is not clear how and when each of these conditions (smallest versus lower than a threshold) is applicable with respect to the other. For example, it is unclear if these two conditions are complementary (dependent upon one another), or separate, and/or if one of the conditions is not met, whether the other is still applicable or not. This renders the claims’ scopes indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US10891501B2) in view of WATANABE et al. (US-20210033406-A1; “Watanabe”).
Regarding claim 1, 10, and 19, He et al. disclose a system for updating one or more attributes of a learned road sign (LRS), comprising: at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to (Abstract, Figure 6): 
receive, via one or more sensors from road sign observations, data associated with the LRS, a map-matched link associated with the LRS from a map database, or a combination thereof, the data satisfies an on- route distance criterion and a downstream link count criterion (Fig. 3: viewing triangle 320; Fig. 5, Step 510, Col. 9, Lines 45-56: transport service system 140).
 determine, via one or more processors, a plurality of downstream links associated with the LRS, based on processing of the data associated with the LRS and the map-matched link (Fig. 5, step 520; Col. 9, Lines 49-56) ;
Select, via one or more processor, a candidate downstream link from the plurality of downstream links based upon a heading difference between the LRS and the candidate downstream link (Fig. 5, steps 550-570; Col. 9, Lines 56-67: “orientation scores”, “most likely candidate score”; Col. 10, Lines 1-3)
update the one or more attributes of the LRS in the map database based on the candidate downstream link (Col. 4, Lines 15-17: “associates the road sign with the highest ranked candidate 
However, He et al. does not disclose selecting a candidate downstream link from the plurality of downstream links based upon a determination that a heading difference between the LRS and the candidate downstream link is less than a threshold heading value.
On the other hand, Watanabe teaches selecting a candidate downstream link from the plurality of downstream links based upon a determination that a heading difference between the LRS and the candidate downstream link is less than a threshold heading value ([0060]: small heading difference, road sign most facing the candidate road).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application, to modify the teachings of He et al. and include features from the Watanabe reference, to select the candidate downstream link based on a heading difference between the learned road sign and the candidate downstream link that is less than a threshold. Doing so would provide a better evaluation of how much the road sign is associated with the candidate downstream link, since the orientation difference represents a significant quantitative estimation of how much the road sign is along/aligned/in parallel to the candidate road segment. Therefore, as the angle difference between the road sign and the candidate downstream link decreases, the higher the possibility that this road sign is linked/associated to this candidate downstream link. 
Regarding claims 2 and 11, He et al. disclose generating a notification in a user interface on a user device based on the updated one or more attributes of the LRS (Col. 9, Lines 34, 35: “flags the pairing of the candidate road segment and the road sign for review”). However, it does not disclose generating a notification in a user interface on a user device based on the updated one or more 
Regarding claims 3 and 12, He et al. disclose the downstream link count criterion includes a condition that the map-matched link associated with the LRS has at least two connected downstream links in immediate downstream of the map-matched link (Figure 3, at least two downstream links associated with road sign 315 across the T-shaped intersection, one path in the direction of the horizontal dotted line (along trajectory of vehicle 310 “[Wingdings font/0xE0]”, i.e. along path 305) and another path in the direction of angle 325 (along the vertical/downwards path as pictured in the Figure); both which intersect at the intersection.
Regarding claims 4, 13, and 14, He et al. disclose the on-route distance criterion comprises a condition that an on-route distance between the map-matched location of the LRS and a link end location of the map- matched link associated with the LRS is less than a threshold distance, and wherein the link end location is based on a first heading of the LRS and a driving direction of the map-matched link (Figure 3, Triangle 320; angle 325; the link end is attributed to the intersection or corner, which is along the driving direction/heading; orientation is considered based on the angle between the driving trajectory of vehicle 310 and the orientation of the road sign both denoted by dotted lines on the figure)
Regarding claims 6 and 15, He et al. disclose the data comprises a link ID of a map-matched link associated with the LRS, a map-matched location of the LRS, a first heading of the map-matched link associated with the LRS, or a combination thereof (Figure 3; Col. 5, lines 19-25, “metadata”; Col. 9, Lines 45-48).
Regarding claims 7 and 16, He et al. disclose to determine the plurality of downstream links associated with the LRS, the at least one processor is further configured to: search in downstream of the LRS based on the link ID of the map-matched link (Col. 6, Lines 19-21), wherein the plurality of 
Regarding claims 8, 17, and 20, He et al. disclose to select the candidate downstream link from the plurality of downstream links, the at least one processor is further configured to: 
obtain a second heading of each of the plurality of downstream links based on link data of each of the plurality of downstream links (Fig. 5, Step 550; Col. 6, Lines 38-42, Lines 49-50); 
determine the heading difference between the LRS and each of the plurality of first downstream link, based on the first heading of the map-matched link associated with the LRS and the second heading of each of the plurality of downstream links (Col. 1, Lines 63-67; Col. 2, Lines 1-2; Col. 6, Lines 50-55); 
select the candidate downstream link from the plurality of downstream links, based on the heading difference of the candidate downstream link being the smallest among the plurality of downstream links (Col. 6, Lines 53-55: smallest heading difference: “if the road sign faces oncoming traffic on the candidate road segment”, selection of candidate link: “higher orientation score”; Fig. 5, steps 560-570).
Regarding claims 9 and 18, He et al. disclose the one or more attributes of the LRS comprise the link ID of the map-matched link associated with the LRS and the map-matched location of the LRS (Col. 4, Lines 18-23; Col. 5, Lines 20-25; adjusting maps to associate the location of the road sign with the selected candidate road link).
Regarding claim 21, He et al. disclose to update the one or more attributes of the LRS in the map database, the at least one processor is further configured to: assign the LRS to the candidate downstream link, wherein a map-matched location of the LRS is a link start location of the candidate downstream link (Col. 6, Lines 44-46; Col. 9, Lines 23-25)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/David P. Merlino/Primary Examiner, Art Unit 3669